Citation Nr: 1140712	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an equilibrium condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge, a transcript of which has been associated with the Veteran's claims file.  

In September 2009, the Board remanded the claim for additional development.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript (Tr.) at 10-11.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

The Veteran asserts the onset of equilibrium problems after sustaining in-service acoustic trauma.  During his May 2009 Board hearing, the Veteran reported feeling dizzy and sick to his stomach, having a headache, and feeling fluid in his ears after loading and firing weapons from two tanks, and his service treatment records confirm several ear complaints during active duty, including ear drainage.  The Veteran has also testified as to a continuity of equilibrium problems since the initial in-service injury, including difficulty walking in a straight line at his post-service civilian occupations.  

In September 2009, the Board remanded the claim for the purpose of ascertaining the etiology of the Veteran's current equilibrium condition. 

In December 2009, the Veteran underwent a VA examination.  The examiner's impression was loss of balance by history, etiology unclear, which is not reflective of a current diagnosis.  However, the examiner also noted that the Veteran evidenced an associated equilibrium condition.  Based upon the examination of the Veteran and a review of the claims file, the examiner opined that the current equilibrium condition was less likely than not caused by the Veteran's military service.  The examiner reasoned that the Veteran's service treatment records were silent as to complaints of loss of balance during service.  In addition, she noted that the Veteran's symptoms first appeared 20 years after service.

It is unclear from the examiner's report whether the Veteran evidences a current equilibrium disability.  Additionally, the rationale provided by the examiner is inadequate, in that she did not address the Veteran's lay reports of continuity of symptomatology.  In this regard, the Veteran's testimony regarding the onset of dizziness and balance problems in service, and the continuity of such problems since service is competent.  In addition, that testimony is credible.  

Accordingly, the December 2009 VA examination report is inadequate for rating purposes, and a remand for an additional opinion is required.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the same examiner who conducted the December 2009 examination (or another qualified examiner, if that same examiner is not available).  The examiner should be asked to clarify the following:

(a)  Does the Veteran evidence a current equilibrium disability?  If no such disability is diagnosed, the examiner should reconcile his or her finding with the March 2007 electronystagmography study suggestive of a peripheral vestibular lesion.  

(b)  If the Veteran evidences a current equilibrium disability, is it at least as likely as not (50 percent probability or greater) that any current equilibrium disability is the result of disease or injury in service?  The examiner is advised that for purpose of providing this medical opinion, please accept as truthful the Veteran's description of an onset of dizziness and balance problems after conceded in-service acoustic trauma, as well as the Veteran's contentions that he continued to have balance problems since the initial in-service injury.  

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The claims file must be made available to the examiner for review, and the report of examination must note that review.  A complete rationale, with citation to relevant medical findings, must be provided. 

2.  After completing the above action, and any additional development deemed to be appropriate, readjudicate the Veteran's claim of entitlement to service connection for an equilibrium condition.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


